               Case 3:19-cv-05451-JSC Document 13 Filed 12/12/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Plaintiff/Attorney

 6
 7                                      UNITED STATES DISTRICT COURT
 8                                  NORTHERN DISTRICT OF CALIFORNIA
 9                                         SAN FRANCISCO DIVISION

10
     MARK L. JAVITCH                                          Case No.: 3:19-cv-05451-JSC
11
                           Plaintiff,
12                                                            NOTICE OF VOLUNTARY DISMISSAL
     v.                                                       WITH PREJUDICE
13   BRANDREP LLC, et. al.
14                       Defendants.
15
16          Plaintiff MARK L. JAVITCH, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), gives
17   notice that it hereby voluntarily dismisses all Defendants, with prejudice, with each side bearing its own
18
     costs and attorney’s fees.
19
20
     Dated: December 12, 2019
21
22
23
                                                  Respectfully submitted,
24
25
                                                  By: /s/ Mark L. Javitch      .
26                                                Mark L. Javitch (SBN 323729)
                                                  Javitch Law Office
27
                                                          1
28                                                                                             3:19-cv-05451-JSC
     Case 3:19-cv-05451-JSC Document 13 Filed 12/12/19 Page 2 of 2




 1                              480 S. Ellsworth Ave.
                                San Mateo, CA 94401
 2                              Telephone: 650-781-8000
                                Facsimile: 650-648-0705
 3                              mark@javitchlawoffice.com
 4                              Plaintif/Attorney

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      2
28                                                                   3:19-cv-05451-JSC
